Civil action, brought by a number of creditors in the form of a creditor's bill, to establish their claims, to show the existence of a partnership between the defendants, and to assail the validity of a mortgage given by one of the defendants to the other on all the assets of the alleged partnership, it being alleged that said conveyance was fraudulently made to secure an ostensible but unreal indebtedness of $18,000.00.
Demurrer interposed, on the ground of an alleged misjoinder, both of parties and of causes of action; overruled, and defendant W. D. Williams appeals.
The demurrer was properly overruled. It is held with us that where there is a misjoinder, both of parties and of causes of action, and a demurrer interposed upon this ground, the demurrer should be sustained and the action dismissed. Shore v. Holt, 185 N.C. 312; Rose v. Warehouse Co.,182 N.C. 107; Roberts v. Mfg. Co., 181 N.C. 204. But this is not our case. The present action is brought by a number of creditors, who file a creditors' bill, or a bill in equity, to establish the existence of a partnership between the defendants, to obtain judgments on their respective claims, and to set aside, as a fraudulent conveyance, an $18,000-mortgage given by one of the defendants to the other on all the assets of the alleged copartnership. Such relief may *Page 257 
properly be had in a single suit, and several or all of the creditors may unite as parties plaintiff in the same action. Wofford v. Hampton,173 N.C. 686; Smith v. Summerfield, 108 N.C. 284;Hancock v. Wooten, 107 N.C. 9; Bank v. Harris, 84 N.C. 206;Fisher v. Bank, 132 N.C. p. 773.
Nor will a creditor be denied the right to join as party plaintiff in this action pending in the Superior Court, because his claim is less than $200.00. Machine Co. v. Burger, 181 N.C. 241. The proceeding is one in equity, and the full relief sought may be administered only in a court of equity. Mebane v. Layton, 86 N.C. 572; Fisher v. Webb, 84 N.C. 44.
Affirmed.